ON MOTION

ORDER

Miguel J. Boque moves to reinstate his petition for review. The Department of Veterans Affairs has not responded.
*54On November 27, 2007, 257 Fed.Appx. 280, the court dismissed Boque’s petition for failure to (1) file a Fed. Cir. R. 15(c) statement concerning discrimination and (2) pay the docketing fee. He has now filed his 15(c) statement and paid the fee.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The court’s November 27, 2007 dismissal order is vacated, the mandate is recalled, and the petition is reinstated.
(2) Boque’s brief is due within 30 days of the date of filing of this order.